         Case 1:18-cv-05187-PAE Document 37 Filed 01/18/19 Page 1 of 2


Matthew W. Siegal, Esq.
DILWORTH & BARRESE LLP
1000 Woodbury Road, Suite 405
Woodbury, New York 11797
(516) 228-8484
msiegal@dilworthbarrese.com


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------- X
KHALED M. KHALED and ATK
ENTERTAINMENT, INC.,                  Case No: 18-cv-05187 (PAE)(DCF)

                                 Plaintiffs,

               - against –                            NOTICE OF MOTION TO
                                                      WITHDRAW
CURTIS BORDENAVE and BUSINESS MOVES
CONSULTING INC. d/b/a BUSINESS MOVES,

                                 Defendants.

----------------------------------- X

       PLEASE TAKE NOTICE that, upon the annexed declaration of Matthew W. Siegal,

sworn to on January 18, 2019, and the accompanying Memorandum of Law, dated January 18,

2019, the undersigned counsel will move this Court before the Honorable Paul A. Engelmayer, at

the Courthouse located at 500 Pearl Street, New York, New York, 10007, for an Order pursuant

to Rule 1.4 of the Local Civil Rules for the Southern and Eastern Districts of New York,

immediately withdrawing as counsel for Curtis Bourdenave in this action, and granting all other

relief deemed just and proper.
           Case 1:18-cv-05187-PAE Document 37 Filed 01/18/19 Page 2 of 2


          PLEASE TAKE FURTHER NOTICE that, pursuant to Rule 6.1 of the Local Rules for

the Southern and Eastern Districts of New York, any answering affidavits and supporting papers,

must be served upon the undersigned at least fourteen days after service of the moving papers.

Dated: Woodbury, New York
       January 18, 2019


                                            DILWORTH & BARRESE, LLP


                                            By:            Matthew W. Siegal/s
                                                    Matthew W. Siegal, Esq.
                                                    1000 Woodbury Road, Suite 405
                                                    Woodbury, New York 11797
                                                    (516) 228-8484
                                                    msiegal@dilworthbarrese.com

                                            -and-

                                            WESTERMAN BALL EDERER MILLER
                                              ZUCKER & SHARFSTEIN, LLP
                                                 Philip J. Campisi, Esq.
                                                 1201 RXR Plaza
                                                 Uniondale, New York 11556
                                                 (516) 622-9200
                                                 pcampisi@westermanllp.com
                                                 Attorneys for Defendants Curtis Bordenave
                                                 Business Moves Consulting Inc. d/b/a
                                                 Business Moves

1933821
